 576DECISIONS OF NATIONAL LABOR RELATIONS BOARD'Over-the-Road,CityTransferDrivers,Helpers,Dockmen&Warehousemen,Local Union No. 147,affiliatedwith the International Brotherhood ofTeamsters, Chauffeurs,Warehousemen&HelpersofAmericaand J.Wesley Errett and TheFirestoneTire&RubberCompany.'Case18-CD-68February 1, 1968DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNThis is a proceeding pursuant to Section 10(k) ofthe National Labor Relations Act, as amended, fol-lowing a charge filed by J. Wesley Errett, managerof the IndustrialRelationsDepartment ofFirestone,allegingthatOver-The-Road,CityTransferDrivers,Helpers,Dockmen&Warehousemen,Local UnionNo. 147,affiliatedwith the International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,herein called Teamsters,had violated Section8(b)(4)(D)of theAct byengaging in certainproscribed activity with an object of forcing orrequiring Firestone to assign the work in dispute toemployees represented by the Teamsters ratherthan to employees representedby Local Union No.310,United Rubber,Cork,Linoleum & PlasticWorkers of America,AFL-CIO,herein calledRubber Workers. A'hearing was held on November16, 1967,before Hearing Officer Dale C. Perman.All parties,including Rubber Workers which inter-vened,participated in the hearing and were affordedfull opportunity to be heard,to examine and cross-examine witnesses,and to adduce evidence bearingon the issues. Tereafter,Firestone,Teamsters, andRubber Wrkers filed briefs.Pursuant to the provisions of Section 3(b) of theNational LaborRelations Act, as amended,'the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and arehereby affirmed.Upon the entire record in this case,the Boardmakes the following findings:I.THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that TheFirestone Tire & Rubber Company is a corporationengaged in the manufacture of rubber tires andother products in several States, including the Stateof Iowa. During the past year the Company has1Herein referred to as Firestone or the Company.sold goods valued in excess of $1 million to pointsdirectly outside the State of Iowa and during thesame period has purchased goods valued in excessof $1 million from points outside the State of Iowa.We find, accordingly, that the Company is en-gaged in commerce within the meaning of the Act,and that it will effectuate the policies of the Act toassert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Team-sters and Rubber Workers are labor organizationswithin the meaning of Section 2(5) of the Act.III.THE DISPUTEA. BackgroundThe dispute herein involves the driving of onecombination tractor and semitrailer used to haultires from Firestone's plant production facility tothe plant warehouse located on Firestone propertyapproximately one-quarter mile from the produc-tion plant. The truck is backed up to the dock at theproduction plant, loaded with pallets of tires, driventhe one-quarter mile at a speed no greater than 15miles per hour, and backed into the dock of thewarehouse where the tires are unloaded. The truckoperates 3 shifts per day and makes 10 trips pershift.The total time in an 8-hour shift when thetruck is actually driven is 1-1/2 hours. For thebalance of the shift the truck is at the loading plat-forms.In 1961 Firestone entered into a leasing agree-ment with Commercial Truck Rental Service(herein called Commercial) which supplied tractor-semitrailers and drivers to transport tires fromFirestone's production facility over public streetsto a commercial warehouse 10 miles away operatedbyMerchants Transfer and Storage Company.However, in 1966 Firestone built a warehouse onits own premises and ceased warehousing off com-pany property. In order to expedite the transporta-tion of products between the plant and warehouse,Firestone arranged to lease from Commercial theoversized trailer involved herein, which was toolarge for use on public highways. Initially, Commer-cial also provided drivers.The Teamsters is, and has been, the representa-tive of all drivers supplied by Commercial, butrepresents no employee of Firestone at the produc-tion plant. Instead, Firestone bargains with RubberWorkers as representative of all production andmaintenance employees at that facility. On October31, 1966, Rubber Workers filed a grievance protest-ing use of Commercial's driver to operate the trac-tor-semitrailer used exclusively on plant property.The Rubber Workers urged that it should be drivenby employees of Firestone in the bargaining unitrepresented by the Rubber Workers rather than em-169 NLRB No. 77 OVER-THE-ROAD, CITY TRANSFERDRIVERS,LOCAL 147ployees of Commercial Truck Rental Servicerepresented by the Teamsters. On April 20, 1967,Firestone established a classification and wage ratefor a semitrailer driver.2 However, on this date theRubberWorkersnationwidestrikeagainstFirestone occurred. On August If, 1967, after thestrike ended, Firestone settled the grievance by ad-vising the Rubber Workers that it would no longeruse Commercial's drivers to operate the trailer butwould assign the operation to Firestone's own em-ployees represented by the Rubber Workers. Thejob was posted in the warehouse department. Thequalifications included the ability to drive a truckand the possession of a valid Iowa chauffeur'slicense. The drivers would not be regulated by theICC since they did not drive on public roads. Threedrivers and three alternates were chosen and weregiven training by a commercial trucking company.On September 6, 1967, these men began driving thetruck, and Firestone and Commercial executed anew leasing agreement wherein Commerical pro-vided the truck, but not the drivers.On September 7,1967, from approximately 6:30a.m. to 11:00 a.m., the Teamsters picketedFirestone's plant with a sign reading, "Firestoneunfair to Teamsters Local No. 147." While produc-tion workers crossed the picket lines, truckdriversrefused to make deliveries. The picketing has notrecurred.B.The Contentions of the PartiesThe Teamsters concedes that the purpose of thepicketing was to claim the work in dispute, and con-tends that the work should be reassigned to itbecause (a) of area and company practice, (b) itsmembers possess the requisite skill while thewarehouse employees must be trained, and (c) anaward of work to the employees represented by theRubber Workers will result in job loss for its mem-bers while an award to Commercial's employeeswill not so result. Firestone and Rubber Workerscontend that the controversy does not involve a ju-risdictional dispute cognizable under Sections 10(k)and 8(b)(4)(D) of the Act. However, in the alterna-tive, they contend that employees represented byRubber Workers should perform the work becauseof (a) efficiency of operations, (b) the certificationof the Rubber Workers and its collective-bargainingagreements with Firestone, and (c) Firestone's as-signment ofthe work to Rubber Workers bargainingunit.C. The Applicability of the StatuteThe charge herein alleges a violation of Section8(b)(4)(D) of the Act. The record shows, and thezThe contract between Rubber Workers and the Company providesthat the Company shall establish classifications and wage rates.aN.L.R.B. v. Radio & Television Broadcast Engineers Union, Local1212, International Brotherhood of Electrical Workers (Columbia Broad-577Teamsters stipulated, that on September 7, 1967,the Teamsters picketed Firestone for an object offorcing reassignment of the disputed work to em-ployees represented by it. On the basis of the entirerecord and as Teamsters picketing was admittedlyfor an object of forcing assignment of work fromone group of employees to another, we find, con-trary to Firestone and Rubber Workers, that thereis reasonable cause to believe that a violation ofSection 8(b)(4)(D) has occurred and that the dis-pute is properly before the Board for determination.D. The Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergivingdue consideration to various relevantfactors .31.Certificationand bargaining agreementsThe evidence indicates that the Rubber Workerswas certified in 1945 for a unit of "all productionand maintenance employees and cafeteria workersat the Firestone plant, except for office personneland clerks, factory clerical employees, laboratorytechnicians, plant protection employees, schedulingclerks, and supervisory employees with the authori-ty to hire and fire or effectively recommend suchaction."In 1951 the first truckdriver classification wasestablished by Firestone in the receiving depart-ment for the driver of a flatbed or straight truck. In1956 Firestone established a truckdriver classifica-tion in the warehouse for the driver of a smallpickup truck used to make small deliveries.Firestone's truckdrivers within their classificationdid not operate tractor-trailer type trucks.In 1967, after the Rubber Workers filed theabove-mentionedgrievance,theCompanyestablished the following job description:Operating truck-tractor to haul trailer loads oftires, camelback and other materials, betweenthe two company warehouses, using the roadon company property, unless otherwise in-structed, operate lever on fifth wheel to coupleor uncouple trailer as necessary, driver assistsin loading or unloading, moving carts or drivinglift truck as necessary, major part of shift spenttransferring trailers between warehouses, andthen he performs other typical duties con-sistent with job factors as required or may berequested by the supervision.Teamsters has never been certified as representa-tive of employees at Firestone's production facility,and has no collective-bargaining agreement withcastingSystem),364 U.S. 573;InternationalAssociationofMachrmsts,Lodge No 1743, AFL-CIO (J.A. Jones Construction Company),135NLRB 1402,1411. 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDFirestone covering any such employees. At thesame time, however, since the certification ofRubber Workers and its bargaining agreement in ef-fectwhen Firestone reassigned the work fromCommercial's drivers did not specifically cover thedisputed work, we find that these factors favorneither labor organization.2.Company and area practiceThe record shows that prior to the completion ofthe new warehouse in October 1966, all intraplantwarehousing operations, including the movement oftires,had been performed by employees ofFirestone represented by Rubber Workers. WhileFirestone had engaged employees of other compa-nies in connection with delivery of goods to the off-premiseswarehouse, the only exception to theotherwise uniform practice whereby Firestone useditsown employees for intraplant movement ofgoods occurred when the new warehouse was firstopened. Although Firestone did not at that time ad-just its lease with Commercial and continued to uti-lize the latter's drivers, its action in this regard wasan interim measure, since it did not then appear thatthe use of the trailer to haul the tires would continueindefinitely.Although the Employer's general practice withrespect to in-plant warehousing operations tends tofavor the Rubber Workers, the evidence of areapracticeappears inconclusive.At the hearing,testimony adduced by Teamsters established thatgenerally employees represented by that Unionoperate tractor-trailer combinations.However,there is no evidence that employees represented byTeamsters drive vehicles utilized solely on privateproperty as an integral step in warehousing opera-tions at a manufacturing plant. Accordingly, thearea practice appears to be inconclusive withrespect to the instant dispute.tion with driving of the vehicle. Thus, as the drivingduties entail only about 1-1/2 hours of the 8-hourshift,these employees would be idle for theremainder of the shift. On the other hand, sinceFirestone may utilize its own drivers to help load orunload the trailer, assignment to that group will per-mit more efficient utilization of manpower. Further-more, since the disputed work is an integral step inoverall warehousing activities performed by otherFirestone employees, it would appear that greaterefficiency could be achieved if all warehousingoperations were performed by the same group ofemployees.E.Conclusions as to the Merits of the DisputeHaving considered all pertinent factors, we con-clude that employees of Firestone represented bytheRubber Workers are entitled to perform thedisputed work. Firestone, having assigned the workto them, is satisfied with their performance. Suchassignment is consistent with efficiency of opera-tion insofar as Firestone's drivers may be utilizedto load and unload the trailer, while thoserepresented by Teamsters may not. Furthermore,as the disputed work is integrated with a sequenceof operations which in all other respects is per-formed by Firestone's employees, award of thework to Rubber Workers bargaining unit will permitoverall performance of the warehousing function bya single group of employees. On the basis of the en-tire record, therefore, we shall determine the exist-ing jurisdictional controversy by awarding toFirestone's employees representedby Rubber Work-ers, rather than drivers employed by Commercialand represented by Teamsters, the work of drivingthe tractor-semitrailer from the production facilityto the warehouse located on the premises of theplant.The present determination is limited to theparticular controversywhich gave rise to thisproceeding.3.SkillsThe, record shows that Firestone's employees,after training, possess the required skills to performthe disputed work. Although drivers represented byTeamsters need no further training, the evidencealso indicates that the work in controversy is con-fined to the plant premises, involves driving atspeeds no greater than 15 miles per hour and tripsof no more than one-quarter mile, and accordinglydoes not require the higher skills possessed bydrivers represented by Teamsters.4.Efficiency of operationThis factor tends to favor the claim of RubberWorkers. During the brief period when employeesrepresented by Teamsters performed the disputedwork, Firestone could use them solely in connec-DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thiscase,theNational Labor Relations Board makesthe following Determination of Dispute:1.Employees represented by Local Union No.310,United Rubber,Cork,Linoleum & PlasticWorkers of America,AFL-CIO,and employed byThe Firestone Tire & Rubber Company,are enti-tled to perform the task of driving the tractor-semitrailer from the production facility to the newwarehouse on company property.2.Over-The-Road,CityTransfer Drivers, Hel-pers,Dockmen & Warehousemen,Local UnionNo. 147,affiliated with the International Brother-hood of Teamsters,Chauffeurs,Warehousemen & OVER-THE-ROAD,CITYTRANSFER DRIVERS,LOCAL 147Helpers of America, is not entitled, by meansproscribed by Section 8(b)(4)(D) of the Act, toforce or require The Firestone Tire & Rubber Com-pany to assign the work in dispute to individualsrepresented by the aforesaid Union.3.Within 10 days from the date of this Decisionand Determination of Dispute, Over-The-Road,CityTransferDrivers,Helpers,Dockmen &579Warehousemen, Local Union No. 147, affiliatedwith the International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America,shall notify the Regional Director for Region 18, inwriting, whether or not it will refrain from forcing orrequiring The Firestone Tire & Rubber Company,by means proscribed by Section 8(b)(4)(D), to as-sign the work in dispute in a manner inconsistentwith the above determination.350-212 0-70-38